DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/26/2018. It is noted, however, that applicant has not filed a certified copy of the 10-2018-0147791 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11, 16-17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10 and 16 recite the limitation "the tags" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the time collected" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 of copending Application No. 16574087 (reference application) (US Pub 20200166206). Although the claims at issue are not identical, they are not patentably distinct from each other because only the preambles are slightly different but within the same scope of design while the body of the claims are either identical in wording or encompass the scope of the currently claims limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 is encompassed by claim 1 of the ‘087 application
Claim 8 is encompassed by claim 3 of the ‘087 application
Claim 9 is encompassed by claim 4 of the ‘087 application

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 20190094843) in view of Draxton (US Patent 7010461).
Re claims 1 and 14, Lee discloses an apparatus and the associated method for generating learning data, comprising: 
a data pre-processor (Figure 1 element 102 into 112, Paragraphs 17-20) configured to collect raw data (Figure 1 element 102, Paragraphs 17-20) comprising currently measured 5real-time data for a design (Figure 1 element 102, Paragraphs 17-20) and previously measured past data for the design (Figure 1 element 114; Paragraphs 20-21), and to perform pre-processing for the collected raw data (Figure 1 elements 102 through 112 processing, Paragraphs 17-20); and 
a data analyzer configured to derive learning data (Figure 1 element 118 determining 120 and 122; Paragraphs 20-24) from the raw data by analyzing the raw data (Figure 1 element 118 determining 120 and 122; Paragraphs 20-24); however, Lee fails to explicitly disclose (1) wherein the design for which data is collected is boiler combustion.
Regarding item (1) above this design is however disclosed by Draxton.  Draxton discloses wherein the design for which data is collected is boiler combustion (Col. 2 line 36-Col. 3 line 30; Col. 3 line 45-Col. 4 line 55).
Therefore it would have been obvious to one ordinary skill the art at the time the invention was made to modify the disclosure of Lee in order to incorporate the specific application of boiler functionality as shown in Draxton as it would have been obvious that the data collection and processing design as shown in Lee could be applied in a variety of applications to improve system performance and the specific use of the design in boiler evaluation and functionality processing would be a design choice within the scope of the implementation of the design for a user or designer to make and try.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Draxton as applied to claims 1 and 14 above, and further in view of Herzog (US Pub 20080071501).
 Re claim 5 and 18; the combined disclosure of Lee and Draxton as a whole discloses the apparatus for generating learning data of claim 1 and the associated method of claim 14, but fails however to explicitly disclose (1) wherein the raw data comprises input data and output data corresponding to the input data.
Regarding item (1) above, this design is however disclosed by Herzog.  Herzog discloses (1) wherein the raw data comprises input data (Paragraph 37) and output data (Paragraph 37) corresponding to the input data (Paragraph 37).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Lee in order to incorporate the data composition as shown in Herzog as it would be obvious to derive information based on the relationship between input and output data and the changes therein from the applied processing to dynamically evaluate the effectiveness of the processing and design functionality and apply adjustments and considerations to the training material and sourced information based on the analysis.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Draxton as applied to claims 1 and 14 above, and further in view of Konig (US Pub 20170316438).
Re claim 6 and 20; the combined disclosure of Lee and Draxton as a whole discloses the apparatus for generating learning data of claim 1 and the associated method of claim 14, but fails however to explicitly disclose (1) wherein the learning data comprises input data for learning a neural network (NN) model and target data corresponding to the input data.
This design is however disclosed by Konig.  Konig discloses (1) wherein the learning data comprises input data for learning a neural network (NN) model (Paragraphs 6, 58, 76, 87) and target data corresponding to the input data (Paragraphs 6, 58, 76, 87).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Lee in order to incorporate the data composition as shown in Konig as it would be obvious in order to get the full benefits of the functionality of the learning data generation would be to actively and iteratively apply to a neural network in order to improve the functionality of the processing function continuously.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Draxton as applied to claim 14 above, and further in view of Taylor (US Pub 20190065960).
Re claim 19; the combined disclosure of Lee and Draxton as a whole discloses the method for generating learning data of claim 14, Lee further discloses wherein the raw data is accumulated over the time collected (Figure 1 element 114; Paragraphs 17-21) but fails however to explicitly disclose (1) wherein the data is classified for 5each tag.
This design is however disclosed by Taylor.  Taylor discloses wherein the data is classified for 5each tag (Paragraphs 40, 46, 49-50, 53, 77).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Lee in order to incorporate the classification as shown in Taylor in order to improve the training functionality of the design by accessing all available metadata and classification information to better associated the data with the processing and achieve better results from the training function.

Allowable Subject Matter
Claims 2, 12-13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4, 10-11, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to anticipate or render obvious the above cited claims.  Re claims 10, 12 and 13 these claims are not subject to the double patenting rejection of the independent claim.  Re claims 2 and 15 the prior art fails to disclose the specific pre-processing.  Re claims 3, 10 and 16 the prior art fails to disclose the specific derivation of learning data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631